IN THE
                        TENTH COURT OF APPEALS

                               No. 10-17-00372-CV

                    IN THE INTEREST OF S.R., A CHILD



                         From the County Court at Law
                             Bosque County, Texas
                            Trial Court No. CV16242


                                        ORDER

      The “Appellant’s Brief and Appendix,” filed on March 2, 2018, is stricken.



                                                     PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed March 28, 2018